DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
2.	Applicant's election with traverse of species (a) (amplifying at least 1000 polymorphic loci in a single reaction) in the reply filed on July 2, 2021 is acknowledged. The traversal is on the ground(s) that the species are drawn to overlapping subject matter and would not be unduly burdensome to examine (Remarks, page 5). 
	This argument was persuasive. The requirement to elect a species has been withdrawn. All of the pending claims (i.e., claims 1-15) are examined herein. 

Information Disclosure Statement
3.	Several citations on the Information Disclosure Statement (IDS) filed on October 23, 2019 have been lined through. 
More specifically, the Zimmermann declaration listed on page 35 of this IDS has been lined through because the declaration filed with the IDS is listed as having been filed in a different application. As a result, the requirement in 37 CFR 1.98(a)(2) to provide a copy of a cited non-patent literature reference has not been satisfied. 
The other citations that were lined through on this IDS do not comply with 37 CFR 1.98(a)(ii), which requires “a column that provides a space, next to each document to be considered, for the examiner’s initials.” Instead, the lined-through citations extend over two 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
 
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or
under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as
follows:
The later-filed application must be an application for a patent for an invention which is
also disclosed in the prior application (the parent or original non-provisional application or
provisional application). The disclosure of the invention in the parent application and in the later-
filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the
first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco
Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
In this case, the disclosure of each of Provisional Application Serial Nos. 61/395,850; 61/398,159; 61/462,972; and 61/448,547 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the aforementioned provisional applications fail to April 12, 2011.

Drawings
5.	The drawings filed on June 18, 2019 are objected to because the sequence identifiers in Figure 12 do not comply with 37 CFR 1.821(d), which requires the following format: SEQ ID NO: X. Therefore, “seqid1” in Figure 12 must be replaced with “SEQ ID NO: 1”. The other sequence identifiers in this figure require the same type of correction. 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because each of reference characters 101-106 has been used to designate more than one nucleic acid (see Figs. 1-8, 10, 11, and 13 and the accompanying description on pages 95-102).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
6.	The specification is objected to because the continuity information in the first paragraph should be updated to state that prior-filed Application Serial No. 15/586,013 has been abandoned. 	The specification is also objected to because it recites “SURE SELECT” at least on pages 72 and 75 for “SURESELECT”. Correction of this and any other instances of “SURE SELECT” is required. As well, “PARENTAL SUPPORT” on pages 150, 154, and 174 should be identified with “TM” to maintain consistency within the specification. Any other such instances of “PARENTAL SUPPORT” that do not also include “TM” should be corrected in the same way.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Each of these factors is discussed below.
Nature of the Invention
The claims are drawn to a method for measuring the amount of a plurality of target loci in a maternal blood sample. The method comprises the following steps: (1) isolating cell-free DNA from the maternal blood sample, wherein the DNA comprises maternal and fetal DNA; (2) using multiplex PCR and a universal PCR to amplify at least 1,000 polymorphic loci from the cell-free DNA or DNA derived therefrom, wherein the multiplex PCR comprises amplifying the at least 1,000 polymorphic loci in one reaction mixture; and (3) using next-generation sequencing to measure the amounts of the target loci that comprise at least 1,000 polymorphic loci. The method further requires that the amounts are measured without prior knowledge of parental genotypes. 
The claimed methods are classified in the unpredictable arts of molecular biology and biochemistry. 
Breadth of the Claims
The claims are not overly broad in scope. They require the use of particular amplification methods (multiplex PCR and universal PCR) and are limited to a particular type of sample (cell-
Level of Skill in the Art
The ordinary artisan typically holds at least a master’s degree has several years of experience. 
State of the Prior Art & Unpredictability
As discussed in the “Priority” section, the effective filing date of the claims is April 12, 2011. The prior art does not teach a method comprising all of the recited steps. 
Methods combining multiplex PCR and universal PCR were known at the time of the invention as evidenced by Varley & Mitra (Genome Research 2008; 18: 1844-1850) (see Figures 1-2) and also Englert (US 6,964,847 B1) (Figure 2).1 These references are limited relative to the claims, though, since neither discloses a reaction in which at least 1,000 different target nucleic acids were amplified in a single mixture. Varley & Mitra only amplified 90 target nucleic acids in a single reaction (page 1847, column 2), and although this reference and Englert state that the disclosed methods can be used to amplify thousands of targets (Varley & Mitra at page 1847, column 2 – page 1848, column 1; Englert at column 4, line 65 – column 5, line 2), neither one discloses successful amplification of so many targets in a single reaction mixture. As well, a later pre-grant publication that lists Varley as an inventor—US 2014/0256558 A1—states that the Genome Research publication cited above is not suitable for amplifying circulating DNA (e.g., cell-free fetal DNA present in maternal blood) (see also para. 12 of the ‘558 publication).2 Somewhat similarly, Rava et al. (US 2011/0201507 A1) and Dhallan (US 2004/0137470 A1) each describe multiplex amplification of cell-free DNA (Rava at Example 7 on page 38; Dhallan at Example 13 on pages 109-115), but neither reference discloses successful PCR amplification of at least 1,000 loci in a single reaction mixture since only amplification of 28 and 29 loci is disclosed (Rava at page 38; Dhallan at para. 2108).3 Finally, the prior art of Lu et al. (Analytical and Bioanalytical Chemistry 2010; 396: 2055-2064) teaches that multiplex PCR is technically challenging since each primer pair added to the reaction can compromise efficiency, and different primer sets must be tested empirically (page 2059, column 2).4
The prior art also teaches that the DNA used in the claimed methods—cell-free fetal and maternal DNA isolated from a maternal blood sample—presents particular challenges. For example, Chiu et al. (Proceedings of the National Academy of Sciences, USA 2008; 105: 20458-20463) states that “[T]he fact that fetal DNA represents only a minor fraction of total DNA in maternal plasma, with the majority being contributed by the pregnant woman herself, has offered considerable challenge” (page 20458, column 1).5 This reference also notes that cell-free DNA (fetal and maternal) is fragmented (page 20459, column 1), which, in view of the teachings of Alaeddini et al. (Forensic Science International: Genetics 2010; 4: 148-157) (see, e.g., pages 151-153), would have suggested to the ordinary artisan that multiplex PCR may not be a reliable 6 As well, Lo (BJOG 2009; 116: 152-157) teaches that the small amount of cell-free fetal DNA present in maternal blood samples complicates the process of amplifying and quantifying the amount of these nucleic acids (page 153).7
Guidance in the Specification
The specification discusses multiplex PCR and targeted sequencing on pages 77-83. On page 79, the specification describes a process for targeted sequencing that may use one, some, or all of the following steps: (a) generating and amplifying a library with adaptor sequences on both ends of DNA fragments to be sequenced; (b) dividing into multiple reactions after library amplification; (c) performing 1000 to 10,000-plex amplification of target loci using a universal primer and a target-specific primer; (d) amplifying the products of (c) using a target-specific reverse primer and a universal primer; (e) 1000-plex pre-amplification of target loci for a limited number of cycles; and (f) dividing the products of the 1000-plex pre-amplification into aliquots, amplifying subpools of targets in individual reactions (e.g., 50 to 500-plex reactions), and pooling the resulting products for sequencing. 
The specification also describes “highly multiplexed PCR” on pages 79-83. Here, the specification teaches that conventional multiplex PCR methods introduce a large amount of allelic bias and non-specific amplification products (pages 79-80) and teaches that these problems can be addressed via the following solutions, which allow up to 500,000 loci to be amplified (page 80): (a) generating a DNA library in which the DNA molecules have adapter molecules at each end, amplifying the DNA molecules in the library, dividing the resulting amplification products into multiple fractions, and subjecting the fractions to a first amplification that uses a plurality of target-specific forward primers and at least one universal primer and a 
The specification additionally provides guidance as to primer design for highly multiplexed PCR (pages 90-92). This portion of the specification discusses ways to identify problematic primers (pages 90-92), use of primers having a short target-specific sequence and a 5’ tag sequence (page 92), and the use of low primer concentrations and long annealing times to improve specific amplification when conducting a highly multiplexed reaction (page 92).
Working Examples 
The specification includes working examples that are relevant to the claimed methods. In particular, Examples 4, 7, and 9-13 on pages 164-165 and 167-172 are relevant to the claimed methods. Each of these examples describes the successful multiplex amplification of cell-free DNA isolated from maternal plasma (see, e.g., Example 4 on page 164), and all of the examples include a multiplex PCR step and universal PCR step (see, e.g., Example 4 on page 164; Example 7 on pages 167-168; and Example 9 on pages 169-170). The number of SNP loci successfully amplified ranges from 800 loci in Example 4 (page 164) to 9,600 loci in Example 9 (page 169). 

It is not clear that the much broader method recited in the claims will be able to achieve the same high degree of multiplexing disclosed in the working examples, particularly in view of the challenges associated with highly multiplexed PCR using a sample containing only small amounts of fragmented DNA. 
Quantity of Experimentation
The ordinary artisan would have to conduct a very large quantity of highly unpredictable experimentation before being able to successfully practice the claimed methods. Specifically, the ordinary artisan would have to work out the conditions that would allow amplification by multiplex PCR in a single reaction of at least 1,000; at least 2,000; or at least 5,000 different polymorphic loci in a cell-free DNA sample obtained from a maternal blood sample when the method does not include at least one of the following elements: (i) a pre-amplification adapter ligation and universal PCR amplification step, and (ii) use of low concentrations of the target-
Based on the teachings in the specification of the instant application and the prior art cited above, this would be an inventive, difficult, and unpredictable undertaking. Complications related to the limited amount of fetal DNA in the sample and the fragmented nature of the maternal and fetal DNA would need to be addressed as would the challenges associated with successfully using so many different primers in a single reaction. For example, the primer concentrations and thermal cycling parameters would have to be optimized, and based on the teachings in the prior art and the specification, this optimization would require empirical testing. The specification and prior art provide some guidance as to practice of the methods, but since there is no reduction to practice or disclosure in the prior art of the successful amplification of so many nucleic acids from such a challenging sample in a single reaction, the guidance is, in fact, quite limited relative to the claims. As a result, the ordinary artisan would essentially have to test the much broader aspects of the claims—very large numbers of loci, different amplification conditions, performance of multiplex PCR and universal PCR in any order relative to one another, etc—using only the guidance set forth in the specification and working examples, which is much narrower in scope. This experimentation would be conducted with no guarantee of success, and it would be required for each different method broadly encompassed by the claims. The 
Conclusion
In view of the foregoing, it is clear that the specification fails to enable the claimed methods, and claims 1-15 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the enablement requirement. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-17 of copending Application No. 16/803,782.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘782 application overlap in scope with the claims of the instant application and teach or suggest all of the features of the instant claims. 
The instant claims are drawn to a method for measuring the amount of a plurality of target loci in a maternal blood sample. The method comprises the following steps: (1) isolating cell-free DNA from the maternal blood sample, wherein the DNA comprises maternal and fetal DNA; (2) using multiplex PCR and a universal PCR to amplify at least 1,000 polymorphic loci from the cell-free DNA or DNA derived therefrom, wherein the multiplex PCR comprises amplifying the at least 1,000 polymorphic loci in one reaction mixture, and wherein a sample 
The claims of the ‘782 application overlap in scope with the instant claims because they are drawn to a method that comprises the following steps: (1) isolating cell-free DNA from the maternal blood sample, wherein the DNA comprises maternal and fetal DNA; (2) using multiplex PCR and a universal PCR to amplify at least 100 SNP loci from the cell-free DNA or DNA derived therefrom, wherein the multiplex PCR comprises amplifying the at least 100 SNP loci in one reaction mixture, and wherein a sample barcode and sequencing-compatible adapter are attached to the amplified DNA during the multiplex PCR or the universal PCR; and (3) using next-generation sequencing to measure the amounts of the SNP loci. The method further requires that the amounts are measured without prior knowledge of parental genotypes. 
As to the instant claim 1, claim 1 of the ‘782 application recites all of its elements except for the requirement for the multiplex PCR to amplify at least 1,000 polymorphic loci. Claims 16 and 17 of the ‘782 application respectively require the multiplex PCR to amplify at least 2,000 SNP loci or at least 5,000 loci in a single reaction mixture, though. Thus, the claims of the ‘782 application overlap in scope with the instant claims and include all of the elements of the instant claim 1. In view of the foregoing, the instant claim 1 is not patentably distinct from the claims of the ‘782 application.
The limitations of the instant claims 2-5 are recited in claims 5-8 of the ‘782 application.
The limitations of the instant claim 6 and 7 are recited in claims 1, 5, 6, and 12 of the ‘782 application.

The limitations of the instant claim 11 are recited in claim 1 of the ‘782 application.
The limitations of the instant claim 12 are recited in claims 6 and 7 of the ‘782 application.
The limitations of the instant claims 13-15 are recited in claims 15-17 of the ‘782 application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
10.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of these references was cited on an IDS.
        2 The ‘558 pre-grant publication was cited on an IDS.
        3 Each of these references was cited on an IDS.
        4 This reference was cited on an IDS.
        5 This reference was cited on an IDS.
        6 This reference was cited on an IDS.
        7 This reference was cited on an IDS.